DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                 Allowable Subject Matter
2. Claims [1 and 4-13] are allowed.
        3. The following is an examiner’s statement of reasons for allowance: 
 Re Claim 1, none of the prior arts on the record teaches or reasonably suggests:
an observation system comprising: combines the light emitted from the plurality of light sources to generate second light which is white light, and irradiates the observation object with the second light; and light source control circuitry configured to control a quantity of the first light on a basis of a luminance of a pixel corresponding to a predetermined wavelength band in the captured image such that a value of the luminance of the pixel falls within a predetermined range;  in conjunction with the other limitation of the claim.
 
Claims 4-12 are allowed due to their direct or indirect dependency on claim 1.
Re  Claim 13,  none of the prior arts on the record teaches or reasonably suggests: a light source control apparatus comprising: light source control circuitry configured to control a quantity of first light to be applied to an observation object from an optical system on a basis of a luminance of a pixel corresponding to a predetermined wavelength band in a captured image of the observation object such that a value of the luminance of the pixel falls within a predetermined range, and the optical system combines the light emitted from the plurality of light sources to 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  During an update search the examiner found the following reference:
4. The reference to Kamee (US. 2016/01106299) discloses: The light intensity determining portion 113 calculates the output value, i.e., the intensity of the laser light to be emitted out from each light source in the laser light source 120, i.e., each of the first semiconductor laser light source 121, the second semiconductor laser light source 122, the third semiconductor laser light source 123 and the fourth semiconductor laser light source 124, on the basis of the second characteristic value acquired from the light source characteristic value calculating portion 112. The light intensity determining portion 113 transmits the calculated output value to the light source control section 140. In addition, the light intensity determining portion 113 transmits the output value to the image processing section 150. In¶0054.


Conclusion
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
6. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED A BERHAN/Primary Examiner, Art Unit 2698